Name: Commission Regulation (EC) No 126/2004 of 23 January 2004 determining the extent to which the applications for import licences submitted in January 2004 for certain dairy products under certain tariff quotas opened by Regulation (EC) No 2535/2001 can be accepted
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy
 Date Published: nan

 Avis juridique important|32004R0126Commission Regulation (EC) No 126/2004 of 23 January 2004 determining the extent to which the applications for import licences submitted in January 2004 for certain dairy products under certain tariff quotas opened by Regulation (EC) No 2535/2001 can be accepted Official Journal L 017 , 24/01/2004 P. 0020 - 0022Commission Regulation (EC) No 126/2004of 23 January 2004determining the extent to which the applications for import licences submitted in January 2004 for certain dairy products under certain tariff quotas opened by Regulation (EC) No 2535/2001 can be acceptedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1),Having regard to Commission Regulation (EC) No 2535/2001 of 14 December 2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas(2), and in particular Article 16(2) thereof,Whereas:Applications lodged from 1 to 10 January 2004 for certain quotas referred to in Annex I to Regulation (EC) No 2535/2001 concern quantities greater than those available; therefore, the allocation factors should be fixed for the quantities applied for,HAS ADOPTED THIS REGULATION:Article 1The allocation coefficients set out in the Annex to this Regulation shall be applied to the quantities for which import licences have been sought for the period from 1 to 10 January 2004 in respect of products falling within the quotas referred to in part I.B, points 1, 2, 3, 4, 7, 8, 9, 10, and parts I.C, I.D, I.E and I.G, of Annex I to Regulation (EC) No 2535/2001.Article 2This Regulation shall enter into force on 24 January 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 January 2004.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Commission Regulation (EC) No 1787/2003 (OJ L 270, 21.10.2003, p. 121).(2) OJ L 341, 22.12.2001, p. 29. Regulation as last amended by Commission Regulation (EC) No 50/2004 (OJ L 7, 13.1.2004, p. 9).ANNEX I. B1. Products originating in Poland>TABLE>2. Products originating in the Czech Republic>TABLE>3. Products originating in the Slovak Republic>TABLE>4. Products originating in Hungary>TABLE>7. Products originating in Estonia>TABLE>8. Products originating in Latvia>TABLE>9. Products originating in Lithuania>TABLE>10. Products originating in Slovenia>TABLE>ANNEX I. C>TABLE>ANNEX I. D>TABLE>ANNEX I. E>TABLE>ANNEX I. G>TABLE>